                 Case 3:20-cv-05541-RAJ Document 12 Filed 06/11/20 Page 1 of 1




 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     JOHN RICHARD PENWARDEN,
 7
                                Plaintiff,            Case No. C20-5541 RAJ
 8
            v.                                        ORDER DIRECTING ISSUANCE
 9                                                    OF SUMMONS
     COMMISSIONER OF SOCIAL
10
     SECURITY,
11
                                Defendant.
12
            This case was transferred from the District of Oregon. See Docket #10. The
13 docket reflects that Plaintiff is proceeding pro se, and that there has been no issuance of

14 summonses. The Court hereby DIRECTS the Clerk’s Office to issue summonses to

15 plaintiff.
            Plaintiff is responsible for serving the complaint (Docket #1) and summonses.
16
     Plaintiff may effectuate service electronically, as detailed in General Orders 04-15 and
17
     05-15, by sending a copy of the summonses and complaint, along with plaintiff’s
18 identifying information, by email to USAWAW.SSAClerk@usdoj.gov. Plaintiff must

19 file proof of service with the court as required by Rule 4 of the Federal Rules of Civil
     Procedure.
20
            DATED this 11th day of June, 2020.
21

22

23
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge

     ORDER DIRECTING ISSUANCE OF
     SUMMONS - 1
